USCA11 Case: 20-11995         Date Filed: 05/21/2021      Page: 1 of 14



                                                                                [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 20-11995
                              ________________________

                       D.C. Docket No. 8:17-cv-1753-MSS-AEP



JOSE RAMIREZ,
JOEL SANTANA,

                                                                     Plaintiffs-Appellees,
                                           versus

STATEWIDE HARVESTING & HAULING, LLC,

                                                                    Defendant-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                            _______________________

                                      (May 21, 2021)

Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and MARKS,*
District Judge.

WILLIAM PRYOR, Chief Judge:



       *
          Honorable Emily Coody Marks, Chief United States District Judge for the Middle
District of Alabama, sitting by designation.
         USCA11 Case: 20-11995       Date Filed: 05/21/2021    Page: 2 of 14



      This appeal involves the agriculture exemption from the overtime-

compensation requirements in the Fair Labor Standards Act. 29 U.S.C.

§ 213(b)(12). A fruit-harvesting company required its crew leaders to transport

field workers between company-provided housing and a grocery store, laundromat,

and bank every week. Two crew leaders sued the company for failure to pay them

overtime compensation for the trips. Because we agree with the district court that

these activities do not fall within the agriculture exemption, we affirm the

judgment in favor of the crew leaders.

                                I. BACKGROUND

      Statewide Harvesting & Hauling, LLC, harvests fruit from about 1,500 fields

for multiple farmers in Florida and hauls that fruit to various packinghouses or

processing plants. It does not own any of the land it harvests. For the harvest

seasons between 2014 and 2017, Statewide employed mostly temporary foreign

guest workers as its seasonal harvest workers, through the federal H-2A program.

See 20 C.F.R. §§ 655.100 et seq.

      The H-2A program requires a labor contractor to provide workers with

housing. Id. § 655.122(d)(1). It also requires a labor contractor to provide harvest

workers with either three meals a day or “free and convenient cooking and kitchen

facilities.” Id. § 655.122(g). And the contractor must provide access to other basic

housing amenities including laundry facilities. Id. § 655.122(d)(1)(i).



                                          2
         USCA11 Case: 20-11995       Date Filed: 05/21/2021    Page: 3 of 14



      Statewide housed its harvest workers in three cities. The traveling distance

from the accommodations to the fields varied: some fields were across the street

from the accommodations, and others were up to two hours away. It chose to

provide its harvest workers with cooking facilities instead of meals and with

transportation from the accommodations to a grocery store, laundromat, and bank.

Statewide also contractually agreed to provide the grocery store and bank

transportation to the harvest workers.

      Statewide employed Jose Ramirez and Joel Santana as crew leaders

responsible for supervising the field workers during the harvest seasons. Ramirez

and Santana also drove the workers to and from the accommodations and the

grocery store, laundromat, and bank. These weekly trips lasted approximately four

hours. Between 2014 and 2017, Ramirez and Santana worked anywhere from

three-and-a-half to over 80 hours a week. Neither crew leader received any

overtime compensation when he worked over 40 hours a week.

      In 2017, Ramirez and Santana sued Statewide under the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq., for unpaid overtime compensation for the

basic-necessities driving trips. They alleged that Statewide willfully refused to pay

them overtime wages as required under the Act and sought damages. Statewide did

not deny that Ramirez and Santana were covered by the Act, but it maintained that




                                          3
         USCA11 Case: 20-11995        Date Filed: 05/21/2021   Page: 4 of 14



all of their employment activities fell under the exemption from the overtime

requirements for agricultural work. Id. § 213(b)(12).

      Both sides moved for summary judgment. The district court referred the

motions to a magistrate judge, who concluded that Statewide was not a farmer, the

driving trips were not actually performed on a farm, and the trips were not a minor

part of their work—all reasons why the exemption would not apply. But the

magistrate judge decided that the agriculture exemption includes “work activities

performed neither by a farmer nor on a farm when those work activities are

incidental to primary agricultural activities performed on a farm.” Because

Statewide provided the transportation to comply with H-2A requirements for its

harvest workers, the magistrate judge recommended concluding that the

transportation fell under the exemption.

      The district court rejected the magistrate judge’s recommendation. It

explained that the activities must be performed by a farmer or on a farm to fall

under the exemption. Because Statewide did not object to the magistrate judge’s

conclusion that it is not a farmer or that the work was minor, and the activities at

issue occurred wholly off a farm, the exemption did not apply. It denied

Statewide’s motion and it granted in part Ramirez and Santana’s motion; it denied

summary judgment for Ramirez and Santana on the issue of willfulness. The




                                           4
          USCA11 Case: 20-11995       Date Filed: 05/21/2021    Page: 5 of 14



parties resolved the remaining issues by stipulating that Statewide’s conduct was

not willful and agreeing to the amount of damages.

                          II. STANDARDS OF REVIEW

      We review summary judgment de novo. Buckner v. Fla. Habilitation

Network, Inc., 489 F.3d 1151, 1154 (11th Cir. 2007). “Whether an employee meets

the criteria for” an exemption under the Fair Labor Standards Act, “although based

on the underlying facts, is ultimately a legal question.” Pioch v. IBEX Eng’g

Servs., Inc., 825 F.3d 1264, 1268 (11th Cir. 2016). And we review legal questions

de novo. Buckner, 489 F.3d at 1154.

                                 III. DISCUSSION

      The Fair Labor Standards Act requires employers to pay overtime to covered

employees for all hours worked in excess of forty hours a week, 29 U.S.C.

§ 207(a)(1), but it exempts from this requirement “any employee employed in

agriculture,” id. § 213(b)(12). The Act includes primary and secondary definitions

of “agriculture.” Farmers Reservoir & Irrigation Co. v. McComb, 337 U.S. 755,

762–63 (1949). The primary definition is “farming in all its branches . . .

includ[ing] the cultivation and tillage of the soil, dairying, the production,

cultivation, growing, and harvesting of any agricultural or horticultural

commodities . . . , [and] the raising of livestock, bees, fur-bearing animals, or

poultry[.]” 29 U.S.C. § 203(f). And the secondary definition is “any practices



                                           5
          USCA11 Case: 20-11995       Date Filed: 05/21/2021   Page: 6 of 14



(including any forestry or lumbering operations) performed by a farmer or on a

farm as an incident to or in conjunction with [primary] farming operations,

including preparation for market[ and] delivery to storage or to market or to

carriers for transportation to market.” Id.

      The employer bears the burden of establishing that an employee is exempt.

Pioch, 825 F.3d at 1268. The Supreme Court previously held that the Act’s

exemptions “must . . . be narrowly construed” because of its “humanitarian and

remedial” purpose. A.H. Phillips, Inc. v. Walling, 324 U.S. 490, 493 (1945). But it

recently corrected course and held that the exemptions from the Act should be

interpreted fairly, not narrowly. Encino Motorcars, LLC v. Navarro, 138 S. Ct.

1134, 1142 (2018); see also Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts § 63, at 363 (2012) (“Without some textual

indication, there is no reason to give statutory exceptions anything other than a fair

(rather than a ‘narrow’) interpretation.”). So we too must give the agriculture

exemption its fair meaning. See Scalia & Garner, Reading Law, at 33 (describing

“fair reading” as “how a reasonable reader, fully competent in the language, would

have understood the text at the time it was issued.”).

      For Statewide to bear its burden, it must establish that the basic-necessities

trips fall under the “on a farm” clause of the secondary “agriculture” definition.

The primary definition plainly does not include transportation of workers, which is



                                              6
          USCA11 Case: 20-11995       Date Filed: 05/21/2021    Page: 7 of 14



not “farming.” And the text of the secondary definition is clear: non-primary

activities must be “performed by a farmer or on a farm” to be considered

“agriculture.” 29 U.S.C. § 203(f); see also 29 C.F.R. § 780.129; Farmers

Reservoir, 337 U.S. at 766; Ares v. Manuel Diaz Farms, Inc., 318 F.3d 1054, 1056

(11th Cir. 2003). Statewide does not challenge the conclusion that it is not a farmer

because it “did not own, lease, or control the farms or crops harvested.” See 29

C.F.R. § 780.131 (“As a general rule, a farmer performs his farming operations on

land owned, leased, or controlled by him and devoted to his own use.”). Nor does it

challenge the conclusion that the driving trips were not a minor part of Ramirez’s

and Santana’s work. See id. § 780.136 (explaining that an employee who works

“on a farm” is exempted even if “a minor and incidental part of the work of such

an employee occurs off the farm”). So to be exempt from the overtime

requirements, the driving trips must have been “performed . . . on a farm.”

      Activities that are “performed . . . on a farm” are activities performed within

the geographical area that constitutes a farm. See id. § 780.135 (defining “farm” as

“a tract of land devoted to the actual farming activities included in” the primary

definition of “agriculture” and explaining that the “total area of a tract operated as

a unit for farming purposes is included in the ‘farm’”). For example, “building

terraces or threshing wheat and other grain,” “erect[ing] . . . silos and granaries,”

and “digging wells or building dams for farm ponds” are activities “performed ‘on



                                           7
         USCA11 Case: 20-11995       Date Filed: 05/21/2021   Page: 8 of 14



a farm.’” Id. § 780.136. By contrast, activities “performed away from the farms

being serviced,” such as the repairing of equipment off a farm, are excluded.

Hodgson v. Ewing, 451 F.2d 526, 527, 529 (5th Cir. 1971); see also Boyls v. Wirtz,

352 F.2d 63, 63 (5th Cir. 1965). In Farmers Reservoir, for example, the Supreme

Court concluded that “the physical operation, control and maintenance” of “canals,

reservoirs, and headgates” for a company that stored water and distributed it to

farms through the company’s canals were activities “[c]learly . . . not done on a

farm.” 337 U.S. at 757, 767.

      Ordinarily, “[a]ny practice which cannot be performed on a farm”—like

transportation-related activities on public roads—falls outside the secondary

definition “when performed by someone other than a farmer.” 29 C.F.R.

§ 780.134. In Wirtz v. Osceola Farms Co., the former Fifth Circuit held that the

activities of flagmen who stopped traffic on public roads so that truck drivers

taking sugar cane from a farm to a sugar mill could pass safely were “clearly

outside the [agriculture] exemption.” 372 F.2d 584, 588–90 (5th Cir. 1967). And

the truck drivers were not exempted either. Id. at 588–89. So even work that begins

on a farm but is mostly performed away from a farm ordinarily falls outside the

exemption. See also Holly Farms Corp. v. NLRB, 517 U.S. 392, 395–96, 401

(1996) (employer conceded that truck drivers who transported chickens and crews

between farms and processing plant did not perform activities “on a farm”);



                                          8
         USCA11 Case: 20-11995        Date Filed: 05/21/2021    Page: 9 of 14



Chapman v. Durkin, 214 F.2d 360, 363 (5th Cir. 1954) (holding that hauling fruit

away from a farm “cannot be said to be work performed . . . on a farm” (internal

quotation marks omitted)).

      In limited circumstances, our precedents have held that work performed

neither by a farmer nor on a farm can be swept into the secondary definition of

“agriculture.” Osceola Farms concluded that activities that were performed off a

farm but that had “significance and purpose only in making it possible for the

[farming] activity to take place” fell within the agriculture exemption. 372 F.2d at

589 n.4. But it made clear that those activities were physically tied to a farm. It

held that transporting workers to and from a farm for harvesting was a secondary

agriculture activity. Id. at 589. And where an employer provided field workers with

meals while they were harvesting on a farm, transporting the food to that farm also

fell within the secondary definition. Id. Our predecessor court explained that “[t]he

feeding of [harvest] workers at their places of work” was a practice “performed . . .

on a farm . . . as an incident to or in connection with [the primary] farming

operation,” and “[t]he transportation of necessary food to the on-the-farm site

[was] incident to, or a part of, the on-the-job feeding arrangement and itself

terminate[d] on the farm.” Id. (emphasis added) (internal quotation marks

omitted). It contrasted these two transportation activities with driving cane to the




                                           9
         USCA11 Case: 20-11995         Date Filed: 05/21/2021    Page: 10 of 14



mill on the ground that the latter did not enable the harvesting activities—at that

point, the harvesting was done. Id. at 589 n.4.

      Our predecessor court also held that the work of cooks and attendants at

labor camps in close proximity to fields worked by laborers for whom they cooked

and cleaned fell within the meaning of “on a farm.” Brennan v. Sugar Cane

Growers Coop of Fla., 486 F.2d 1006, 1011 (5th Cir. 1973). Brennan explained

that it would “not be physically possible” to place the “labor camps right in the

middle of the cane fields” and emphasized that the camps were “adjacent to and

near the farmland being harvested,” not at “some remote location.” Id. Because

“[t]he drafters of the section could not anticipate every conceivable factual

situation arising in the future under the agricultural exemption,” Brennan

concluded that this cooking and cleaning work fell within the definition of

activities performed “on a farm.” Id.

      We have doubts about whether Brennan was correctly decided. After all, the

Supreme Court recently rejected its mode of reasoning when interpreting the same

Act. See Encino Motorcars, 138 S. Ct. at 1143 (“Even if Congress did not foresee

all of the applications of the statute, that is no reason not to give the statutory text a

fair reading.”). But we need not decide that question here.

      Santana’s and Ramirez’s driving trips were not agricultural activities within

the fair meaning of the Act. They occurred off a farm. Hodgson, 451 F.2d at 529.



                                            10
         USCA11 Case: 20-11995       Date Filed: 05/21/2021    Page: 11 of 14



And they neither directly enabled harvesting or on-the-farm secondary activities

nor were physically tied to a farm. Osceola Farms, 372 F.2d at 589. This type of

transportation is not bound up with an on-the-farm activity like feeding workers on

a farm, and it is a few steps removed from harvesting. And it is wholly divorced

from physical contact with a farm. These driving trips were like the activities of the

flagmen in Osceola Farms, whose “work . . . was done off the farm at public

roads” and fell outside the definition of “agriculture,” not like those of the drivers

who took workers or food to the farm. Id. at 590.

      Brennan is distinguishable. In Brennan, the activities occurred at camps

adjacent to farmland. 486 F.2d at 1011. The activities here began and ended offsite

at the accommodations. And with some farms up to two hours away from their

accommodations, we cannot treat the accommodations—and the grocery store,

laundromat, and bank—as part of a constructive farm. The cooking and cleaning

work in Brennan represents the “outer limits of activities that might be said to

qualify under [the] secondary meaning” of “agriculture.” Skipper v. Superior

Dairies, Inc., 512 F.2d 409, 413 (5th Cir. 1975). Extending the secondary

definition of “agriculture” any further would empty the “on a farm” requirement of

any meaning. See Scalia & Garner, Reading Law § 26, at 174 (“If possible, every

word and every provision is to be given effect[.]”). We will not do so.




                                          11
         USCA11 Case: 20-11995       Date Filed: 05/21/2021   Page: 12 of 14



      For the same reason, we decline Statewide’s invitation to follow the Fifth

Circuit’s expansive interpretation of Osceola Farms in Reich v. Tiller Helicopter

Services, Inc., 8 F.3d 1018 (5th Cir. 1993). Reich interpreted Osceola Farms to

mean that off-the-farm work performed by non-farmer employees is exempt so

long as the “work was incidental to the primary agricultural task” performed on a

farm. Id. at 1027–28. By interpreting Osceola Farms so broadly, Reich read “by a

farmer or on a farm” out of the statute. That reading is not a “fair” one, as Encino

Motorcars requires. 138 S. Ct. at 1142.

      Even if we were to follow Reich, Statewide could not overcome a second

hurdle. These driving trips were not “incidental to or in conjunction with [primary]

farming operation[s]” because they were not connected to a single farming

operation. Farmers Reservoir, 337 U.S. at 766 n.15. For work “performed . . . on a

farm” to qualify as “agriculture,” it must be connected and subordinate to primary

agricultural operations on that same farm. 29 C.F.R. §§ 780.136, 780.141; accord

Sariol v. Fla. Crystals Corp., 490 F.3d 1277, 1280 (11th Cir. 2007); cf. Maneja v.

Waialua Agric. Co., 349 U.S. 254, 263–64 (1955) (workers employed by a farmer

who repaired farming equipment on the farm fell under exemption because they

worked on only that farmer’s equipment). After all, the work must be performed

“on a farm.” The use of the indefinite article “a” before the word “farm” means

that the phrase refers to a single farm. See Niz-Chavez v. Garland, 141 S. Ct. 1474,



                                          12
         USCA11 Case: 20-11995        Date Filed: 05/21/2021    Page: 13 of 14



No. 19-863, slip op. at 5–9, 15–16 (Apr. 29, 2021) (concluding that information to

be provided in “a notice” must be contained in a single document). This

requirement distinguishes secondary agricultural work that is part of a farm’s (or a

farmer’s) primary operations from work that is “separately organized as an

independent productive activity.” Farmers Reservoir, 337 U.S. at 761. When

farming-related work pertains to multiple farms’ operations, it falls in the latter

category. See, e.g., Mitchell v. Huntsville Wholesale Nurseries, Inc., 267 F.2d 286,

290–91 (5th Cir. 1959) (concluding that processing nursery stock received from

both the employer-farmer’s farm and other farms on an off-the-farm warehouse

was not exempted).

      That secondary agricultural activities must be connected to a single farm’s

primary farming operations underscores why they must be physically connected to

the farm itself. When activities are physically tied to a farm, we can tell whether

those activities are part of that farm’s primary agricultural activities. So, for

example, driving workers to a farm for harvesting is connected to harvesting on

that particular farm. But when activities—like the basic-necessities driving trips—

occur completely off a farm and are tied to harvesting services for many different

farms, we cannot match the off-the-farm activity to the operations of any one farm.

This type of work is separate from the agricultural activities themselves, akin to a

non-farmer’s operation of an off-the-farm irrigation system servicing multiple



                                           13
         USCA11 Case: 20-11995        Date Filed: 05/21/2021    Page: 14 of 14



farms. Cf. Farmers Reservoir, 337 U.S. at 763, 767; see also Holly Farms, 517

U.S. at 411 (O’Connor, J., concurring in the judgment in part and dissenting in

part) (explaining that the “on a farm” clause is concerned with the nature of the

work performed by the worker).

      Finally, Statewide argues that the basic-necessities transportation is

“agriculture” because the transportation was “indispensable for the H-2A workers”

and it provided this transportation only to comply with the requirements of the H-

2A program. But even assuming that this transportation was necessary for

harvesting, the Supreme Court has explained that “whether a particular type of

activity is agricultural is not determined by the necessity of the activity to

agriculture.” Farmers Reservoir, 337 U.S. at 761; see also Fort Mason Fruit Co. v.

Durkin, 214 F.2d 363, 364 (5th Cir. 1954) (rejecting argument that employees who

worked off a farm were agricultural workers because their work was “necessary to

the maintenance and operation” of employer’s business that gathered fruit from

farms (internal quotation marks omitted)). Simply put, “[n]o matter how closely

related it may be to farming operations, a practice performed neither by a farmer

nor on a farm is not within the scope of the ‘secondary’ meaning of ‘agriculture.’”

29 C.F.R. § 780.129. The agriculture exemption does not apply.

                                 IV. CONCLUSION

      We AFFIRM the judgment in favor of Ramirez and Santana.



                                           14